                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                  CIVIL ACTION NO. 5:19-CR-061-KDB-DCK *SEALED*

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )          ORDER
                                                        )
 CHHA CHHAM;                                            )
 DAVID MORALEZ;                                         )
 KONG SAYAVONG; AND                                     )
 HANNAH OLIVIA SECREST,                                 )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Unseal

Indictment And Warrants” (Document No. 12) filed September 23, 2019, by and through R.

Andrew Murray, United States Attorney for the Western District of North Carolina, seeking an

order directing that the Bill of Indictment and the Arrest Warrants in the above-captioned case be

unsealed; and

         IT APPEARING TO THE COURT that the Bill of Indictment and the Arrest Warrants

are hereby unsealed.

         The Clerk is directed to certify copies of this Order to the United States Attorney’s Office

(via email to Steven.Kaufman@usdoj.gov).

         SO ORDERED.

                                      Signed: September 24, 2019
